Citation Nr: 0014171	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
bilateral conjunctivitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) disability 
rating for recurrent bilateral pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to May 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to a 
disability evaluation in excess of 10 percent for recurrent 
bilateral conjunctivitis and a compensable disability 
evaluation for recurrent bilateral pterygium.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's chronic conjunctivitis is manifested by 
subjective reports of itchy, burning eyes with episodes of 
blurry vision and no objective medical evidence of a active 
trachomatous conjunctivitis or residuals thereof, including 
impaired visual acuity.

3.  The veteran's loss of vision, as shown by VA examination 
in October 1996 and December 1998, is not associated with his 
service-connected pterygium.  His best corrected distant 
visual acuity was 20/40, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
recurrent bilateral conjunctivitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.84, Diagnostic Code 
6018 (1999).

2.  The criteria for a compensable disability rating for 
bilateral pterygium are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), Part 4, Diagnostic 
Codes (DCs) 6034, 6061-6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that the Board granted service 
connection for recurrent bilateral conjunctivitis and 
pterygium in a December 1985 decision.  The RO assigned 
noncompensable evaluations in a decision issued later that 
month.

By rating decision issued in March 1988, the RO granted an 
increased rating to 10 percent for recurrent bilateral 
conjunctivitis based on findings reflected in a February 1988 
VA ophthalmologic examination report.  An increased rating 
for bilateral recurrent pterygium was denied.

The record shows that the veteran thereafter underwent 
regular VA medical examinations to determine if his service-
connected eye disorders improved or increased in severity. 
Based on these medical examination reports, the RO routinely 
confirmed and continued the ratings currently assigned.

In April 1993, the veteran filed claims for increase, stating 
that his disabilities greatly affected his life.  He noted 
that he had been attending University as part of his 
rehabilitative program, but was unable to study due to his 
eye difficulties.

The RO obtained VA outpatient treatment records dated from 
May 1989 to January 1995, which show treatment on occasion 
for chronic conjunctivitis, allergic conjunctivitis of the 
right eye, non-specific right eye discomfort, and refractive 
error.  These records also included a June 1994 VA 
ophthalmologic examination report.  The veteran presented 
with no systemic illnesses or known allergies, but complained 
of itching and discomfort of both eyes.  Physical examination 
at that time revealed diagnoses of early cataracts, chronic 
allergic conjunctivitis, as well as bilateral nasal and 
temporal pterygium.  Best correct distant vision in the right 
eye was 20/30 and 20/40 in the left eye.

An April 1995 statement of Drs. Ramirez y Asoc. shows that 
the veteran presented with hypersensitivity due to pterygium 
having been removed in both eyes.  His vision without glasses 
was 20/80 in both eyes, with best corrected bilateral distant 
vision of 20/40.

The veteran was afforded VA ophthalmologic examination in 
October 1996.  He presented with no signs of inflammation, 
reported no known allergies, and has a prior history of 4 
pterygium surgeries on both eyes.  Best corrected distant 
acuity was 20/30 in the right eye and 20/40 in the left eye.  
There was no diplopia or visual field deficit noted.  The 
conjunctiva was clear, but he had keratectomy scars on the 
cornea.  The anterior chamber of the eyes was noted to be 
deep quiet.  The iris was intact in both eyes.  The lenses 
were clear, and neurologic signs were +1.  He had a 0.3 cup 
to disk ratio of the fundus, and there were pigmentary 
changes of the left eye.  Extraocular muscles were full and 
orthophoric.  The diagnoses were age-related macular 
degeneration, early senile cataracts and loss of vision not 
associated with pterygium.

In December 1998, the veteran was again afforded VA 
ophthalmologic examination.  He presented with no systemic 
illnesses and a history of pterygium surgeries, as well as 
chronic conjunctivitis.  On this occasion, best corrected 
distant vision was 20/40 in both eyes.  Physical examination 
of the veteran revealed diagnoses of chronic allergic 
conjunctivitis, keratectomy scars of both eyes, early senile 
cataracts and ocular hypertension.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999). Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  In addition, evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury is to be avoided.  38 
C.F.R. § 4.14 (1999).

Under 38 C.F.R. § 4.84a; Diagnostic Code 6017 (1999), active, 
chronic, trachomatous conjunctivitis is rated for impairment 
of visual acuity, with a minimum 30 percent rating assigned 
if there is active pathology.  A noncompensable rating is 
assigned when healed, if there are no residuals.

Under 38 C.F.R. § 4.84a; Diagnostic Code 6018 (1999), a 
maximum 10 percent rating is warranted for other, active, 
chronic conjunctivitis with objective symptoms.  A 
noncompensable rating is assigned when healed, if there are 
no residuals.

Pterygiums are to be rated on the basis of loss of vision, if 
any.  38 C.F.R. § 4.84a, Diagnostic Code 6034 (1999).  A 
noncompensable rating is assigned for bilateral visual acuity 
of at least 20/40.  38 C.F.R. § 4.84a; Diagnostic Code 6079 
(1999). A 10 percent rating requires visual acuity in one eye 
of 20/50 and visual acuity in the other eye of 20/40, or 
bilateral visual acuity of 20/50.  38 C.F.R. § 4.84a; 
Diagnostic Code 6078 (1999).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1999).

III.  Analyses

As a preliminary matter, it is noted that refractive error of 
the eye is not a disease or injury within the meaning of the 
applicable legislation.  38 C.F.R. § 3.303(c) (1999); see 
also Beno v. Principi, 3 Vet. App. 439 (1992).

Recurrent Bilateral Conjunctivitis

After applying the above criteria to the facts in this case, 
the Board finds that a rating in excess of 10 percent for 
recurrent bilateral conjunctivitis is not warranted.  As 
noted, the RO has rated the veteran's bilateral 
conjunctivitis as 10 percent disabling under Diagnostic Code 
6018.  A rating in excess of 10 percent is not available 
under this provision.

While VA and private clinical records show recent treatment 
for allergic conjunctivitis, there is absolutely no 
indication in the evidence of record of a diagnosis of active 
trachomatous conjunctivitis; thus, the provisions of 
Diagnostic Code 6017 are not for application.

The Board has also considered the veteran's subjective 
complaints of episodes of blurred vision in determining 
whether an increased rating is warranted.  However, there is 
no competent medical evidence that the veteran's decreased 
visual acuity is part and parcel of his service-connected 
disability.  As set forth above, the Board may not consider 
manifestations not resulting from service-connected disease 
or injury in rating the service-connected disability.  38 
C.F.R. § 4.14 (1999).  

Recurrent Bilateral Pterygium

After applying the above criteria to the facts in this case, 
the Board finds that a compensable disability rating for 
recurrent bilateral pterygium is not warranted.  As noted, 
pterygium is rated for loss of vision, if any.  As noted 
above, however, the veteran's pterygium, as shown by VA 
ophthalmologic examinations in October 1996 and December 
1998, is not the proximate cause of his loss of vision.  
Indeed, the evidence of record reflects numerous other eye 
disorders, to include refractive error, senile cataracts, 
macular degeneration.  It is again noted that the Board may 
not consider manifestations not resulting from service-
connected disease or injury in rating the service-connected 
disability.  38 C.F.R. § 4.14 (1999).  In any event, the 
Board notes that the December 1998 ophthalmologic examination 
report indicates that the veteran's best corrected distant 
vision is 20/40, bilaterally.  Moreover, eye examinations in 
1994 and 1995 revealed corrected visual acuity of at least 
20/40 in each eye.  The findings of corrected visual acuity 
of 20/30 and 20/60 in 1996 were followed by a notation that 
the defective visual acuity was not due to the service-
connected pterygium.  Such findings would not entitle him to 
a compensable rating under the Codes pertaining to impairment 
of visual acuity.  38 C.F.R. § 4.84a (1999); Diagnostic Code 
6078 and 6079.

Other Considerations

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a schedular rating in excess of 10 
percent for recurrent bilateral conjunctivitis or a 
compensable schedular rating for recurrent bilateral 
pterygium.

It should be emphasized that the recent diagnoses and 
clinical findings rendered are consistent with the veteran's 
medical history, and are essentially uncontradicted by any 
other recent medical evidence of record.  The veteran is not 
shown to be qualified to render a medical diagnosis or 
opinion.  Hence, the medical evidence of record cited above 
specifically outweighs his views as to the extent of his 
service-connected eye disorders.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay assertions will not 
support a finding on questions requiring medical expertise or 
knowledge).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As a preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 1991).


ORDER

An increased rating for chronic conjunctivitis is denied.

An increased rating for bilateral pterygium is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

